DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112/35 USC § 101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 21 and 22 provide for the use of a calcium carbonate, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Thus, claims 21 and 22 are also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example 
	In order to overcome this rejection, it is advised that the applicant change the “use for” language in claims 21 and 22 to “process of using”.
Claims 11, 14-18, 22, 23, 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite terms, “preferably, more preferred, most preferred, and even more preferred," which renders the claim to be indefinite because it is unclear to what extent the more preferred language further limits the less preferred language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-18 and 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over BURI et al. (U.S. Publication No. 2013/0217819, hereinafter BURI).
Regarding claim 10, BURI teaches at least one calcium carbonate containing mineral filler is  a material produced by dry grinding followed by aqueous low solids wet grinding at 10 wt% to 30 wt% solid material content, thermal or mechanical concentration to 40 wt% to 60 wt% solid material content and subsequent drying [0088]. The grinding of the at least one calcium carbonate containing mineral filler is preferably carried out in absence of a dispersing agent [0089]. 
However, BURI does not explicitly teach having a moisture content of more than 65 wt% based on the weight of the moist calcium carbonate containing material.
 Given BURI teaches 500 g of a wet ground and spray dried marble (marble is a calcium carbonate containing material) (Examples; [0062, 0080, and 0133]), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably expect that the wet ground marble would have a moisture content of 100 wt% when the water is applied to the marble. 
However, BURI does not teach step b) reducing the moisture content of the moist calcium carbonated containing material of step a), thereby removing a part of the water soluble matter present in the particulate moist calcium carbonate containing material, wherein the moisture is removed with mechanical means at a temperature in the range of more than 0oC to 65oC in one or more steps by at least 10% and in any case to a reduced moisture content of less than 65 wt%, based on the weight of the moist calcium carbonate containing material; c) thermally concentrating the moist calcium carbonate material with the reduced moisture content of step b) at a temperature in the range of -100oC to 100oC until a final moisture content of not more than 1.0 wt% based on the weight of the calcium carbonate containing material.
Although BURI does not disclose steps b) and c) of the present invention, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that BURI meets the requirements of the claimed composition, BURI clearly meet the requirements of present claims.
Regarding claim 11, BURI teaches incorporating stearic acid and palmitic acid into the treatment of a wet ground marble [0132 and 0133]. With regard to the claim limitations, “wherein the calcium carbonate containing material has a moisture sorption susceptibility of less than 0.8 mg/g,” given BURI teaches the same hydrophobizing agent (stearic acid and palmitic acid) as the present invention, therefore, the invention of BURI would intrinsically possess the same moisture sorption as claimed. 
Regarding claims 12-18 and 25-35, BURI teaches the calcium carbonate containing mineral filler has a median particle size diameter d50 in the range between 0.3 µm and 10 µm, most preferably 
Regarding claims 23 and 24, BURI teaches a process for preparing such treated mineral filler products which is preferred use in the field of plastic applications, such as polypropylene or polyethylene breathable or extrusion coating film applications (Abstract; [0126 and 0129]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765